PER CURIAM.
Appellants seek review of an order of the trial court granting their motion to tax appellate costs to the extent of only one-half of the costs incurred.
We agree with appellants that all of the costs incurred were necessary to perfect this appeal and thus were properly taxable against the appellee, M. Ecker & Company.
Accordingly, the order appealed from is reversed and the cause is remanded with directions to the trial court to enter an order taxing the costs of $1509.90 against appellee, M. Ecker & Company.
REVERSED AND REMANDED, with directions.
DOWNEY, HERSEY and DELL, JJ., concur.